       Case 2:18-cr-00422-SMB Document 1101 Filed 12/08/20 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           DEC 7 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    20-10388

                 Plaintiff-Appellee,             D.C. Nos.
                                                 2:18-cr-00422-SMB-1
 v.                                              2:18-cr-00422-SMB-2
                                                 2:18-cr-00422-SMB-3
MICHAEL LACEY; et al.,                           2:18-cr-00422-SMB-4
                                                 2:18-cr-00422-SMB-6
                 Defendants-Appellants.          2:18-cr-00422-SMB-7
                                                 2:18-cr-00422-SMB
                                                 District of Arizona,
                                                 Phoenix

                                                 ORDER

       Appellants’ request to transfer the fee paid in this appeal to their mandamus

petition, No. 20-73408, is denied without prejudice to renewal in No. 20-73408.

       Appellants’ motion for voluntary dismissal of this appeal (Docket Entry No.

2) is granted. This appeal is dismissed. See Fed. R. App. P. 42(b); 9th Cir. R. 27-

9.1.

       This order served on the district court acts as the mandate of this court as to

Appeal No. 20-10388 only.
Case 2:18-cr-00422-SMB Document 1101 Filed 12/08/20 Page 2 of 2




                                     FOR THE COURT:

                                     MOLLY C. DWYER
                                     CLERK OF COURT


                                     By: Megan Howard
                                     Deputy Clerk
                                     Ninth Circuit Rule 27-7




                              2                                   20-10388
